DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/29/2021 have been fully considered
With regards to remarks about “Claim Interpretation - 35 U.S.C. § 112(f)”, the arguments related to “Claim 19 and 20” in page 8 are persuasive. Thus 112(f) invocation has been withdrawn. 
With regards to remarks about “Rejections under 35 U.S.C. § 102(a)(1)”
 the arguments related to “Claim 1” in page 8-9 are not persuasive. Examiner respectfully disagree for following reasons:
Applicant argues – “However, it is noted that Jammu does not disclose a method which includes determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine is in operation, as required by claim 1. Rather, as noted above, Jammu discloses that the management module 224 determines if the fault that caused the wind turbine to be tripped is resettable. In other words, Jammu discloses that in a situation in which a fault has caused the wind turbine to be stopped, it is determined whether the fault is resettable, and thus Jammu does not disclose determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine is in operation, as required by 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please check “Claim Rejections - 35 USC § 103” for detail. 
Examiner want to point out the fact that the amended claim 1 gave rise to new rejection based on 112(a). The claim limitation recites – “determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine is in operation.”
The amended limitation is not supported by the disclosure and hence gave rise to new matter. 
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 1 the amended claim recites – “determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine is in operation.”
In light of specification para [0009] states that –“With the above method (1), by comparing the estimated value calculated according to the operating condition with the actual value, it is possible to determine the presence of abnormality based on a criterion corresponding to the operating condition. Therefore, compared with determination using a criterion set uniformly regardless of the-2- 18-00743US_specificationoperating condition, a detailed abnormality determination can be performed, and the operating state can be accurately and early evaluated.” This operating condition can be any of the turned on or off condition of turbine. The statement does not specifically indicate the situation where an abnormality is detected when at least one turbine is in operation i.e. turned on. Thus the claim is rejected on the basis of written description.
Claims 2-18 being dependent on claim 1 are rejected for similar reason.
Independent claim 19 is rejected for similar reason as claim 1.
Claim 20 being dependent on claim 19 is rejected for similar reason.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jammu et al. (US 20100138182 A1) (hereinafter Jammu) in view of Takashi et al. (US JP-2014142181-A) (hereinafter Takashi).
Regarding Claim 1 Jammu teaches 
A method for evaluating an operating state of a wind turbine facility including at least one wind turbine, comprising:  
 acquiring an operating condition (Abstract, line 1-3, “A method of wind turbine management includes receiving operational information on operational characteristics of a wind turbine.) or the at least one wind turbine; 
 calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para [0032], line 19-24, “According to an aspect, the set of rules (i.e. estimated value ) are configurable (i.e. calculated ), and may be configured based on operational information (i.e. physical quantity)  such as historical data, heuristic data, engineering data for the wind turbine, environmental factors, wind turbine configuration, among several others”. So according to the prior art the “rules” are not actual data collected from the wind ;
 acquiring an actual value corresponding to the physical quantity (Para [0039], line 8-14, “In such cases, advanced operational information (i.e. actual value of the physical quantity) is retrieved from the wind turbine, based on the initial analysis of operational information received routinely. The advanced operational information is then received and used for conducting an enhanced diagnostic analysis of the wind turbine”).
 determining whether an abnormality (Para [0044], line 1-8) is present in the at least one wind turbine by comparing the estimated value and the actual value (Para [0044], line 5-8, “. To accomplish whether the fault (i.e. abnormality) is resettable, the operational information (i.e. actual value) is compared with respect to the rules (i.e. estimated value)).
Jammu is silent with regards to 
while the at least one wind turbine is in operation.
Takashi teaches while the at least one wind turbine is in operation (Page 2, line 19-22, “In summary, the present invention is an abnormality diagnosis device for a wind turbine generator, in which an output of a rotation detector that detects the rotation speed (i.e. when the wind turbine is running or active or in operation) of the wind turbine generator and an output of a generator for detecting the amount of power generation are added to the nacelle. A diagnosis unit that diagnoses an abnormality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the abnormality detection process while the turbine is in operation as taught by Takashi in view of Jammu for the purpose of introducing abnormality detection method without any interruption of operation. Therefore, this technique would facilitate smooth operation of turbine and reduce unnecessary shutdown of turbine to check abnormal situation and reduce operation cost.

Regarding Claim 2 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu further teaches wherein the estimated value (Para [0032], line 1-3, “According to various embodiments, the rules 240 (i.e. estimated value) are utilized by the management module 224 to analyze and determine the fault within the wind turbine.”) is calculated by inputting the operating condition as an input parameter to a physical model of the wind turbine facility or the at least one wind turbine (Para[0032], line 1-15 , “ Occasionally, the operational information may be insufficient to perform analysis. As such, the management module 224 may request for advanced operational information,
from the wind turbine module (e.g., the wind turbine module 110 of FIG. 1). The advanced operational information is over and above the operational information routinely received by the management module 224. The farm server 210, in turn, communicates the request to a computer (e.g., the computer 106 of FIG. 1) of the wind turbine module. As discussed, the computer 106 aggregates extensive operational .  
Regarding Claim 7 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu further teaches wherein a difference between the estimated value and the actual value is calculated, and it is determined whether an abnormality is present based on whether the difference exceeds a threshold (Para [0032], line 3-10, “For example, the rules 240 (i.e. estimated value) may specify a safe range of threshold value of temperatures of various wind turbine components or regions, frequency of occurrence of the errors according to which a tripped wind turbine may be made operational. More specifically, if the temperature of gear box (i.e. actual value) crosses an upper threshold limit (i.e. difference between estimated value and actual value crosses the upper threshold), the wind turbine 102 may get damaged (i.e. abnormality is present)”)

Regarding Claim 8 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, wind farm 100, Para[0018], line 1-6, “ The wind farm 100 2 ... 110 v, each of the multiple wind turbine modules 110 being communicably coupled to a farm server 120”), and wherein the method further includes identifying a wind turbine having an abnormality by comparison in behavior of the actual value with respect to the operating condition among the plurality of wind turbines ( Abstract , line 1-7, “A method of wind turbine management includes receiving operational information (i.e. operating condition) on operational characteristics of a wind turbine. The operational information is analyzed based on a set of rules (i.e. estimated value. Based on the prior art Para [0032] rules are developed based on historical data (i.e. behavior) of plurality of wind turbine), and a determination is made as to whether a fault (i.e. abnormality) of the wind turbine is resettable”. Fig 3, block 314 represent fault analysis log which identify fault i.e. abnormality. According to Fig 2, wind turbine farm is presented by 202 which contains plurality of turbines”).  
Regarding Claim 19 Jammu teaches 
A device for evaluating an operating state of a wind turbine facility including at least one wind turbine, comprising: 
a processor (Para [0021], line 1-1-6, controller 104 may comprise one or more microprocessor); and 
a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform (Para [0030], line 1-5):
acquiring an operating condition (Abstract, line 1-3, " A method of wind turbine management includes receiving operational information on operational characteristics of a wind turbine”)  or the at least one wind turbine;  
 calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para [0032], line 19-24, “According to an aspect, the set of rules (i.e. estimated value ) are configurable (i.e. calculated ), and may be configured based on operational information (i.e. physical quantity)  such as historical data, heuristic data, engineering data for the wind turbine, environmental factors, wind turbine configuration, among several others “.So according to the prior art the “rules” are not actual data collected from the wind turbine. Rather they are  predicted data or configurable data based on  safe range of threshold (Para[0032], line 3-4), knowledge related to  various condition to be met for auto reset, component condition ,baseline parameter mismatch and warning (Para[0032], line 25-29.Thus they represent estimate or prediction”);
 acquiring an actual value corresponding to the physical quantity (Para [0039], line 8-14, “In such cases, advanced operational information (i.e. actual value of the physical quantity) is retrieved from the wind turbine, based on the initial analysis of operational information received routinely. The advanced operational information is then received and used for conducting an enhanced diagnostic analysis of the wind turbine”).
Determining whether an abnormality (Fig 2, element 224, Para [0044], line 2-6, “In one embodiment, the management module 224 analyzes the operational information 130 of the wind turbine modules 110 to determine if the fault (i.e. abnormality) that caused the wind turbine to be tripped is resettable”) is present in the at least one wind turbine by comparing between the estimated value and the actual value (Para [0044], line 5-8, “. To accomplish whether the fault (i.e. abnormality) is resettable, 
Jammu is silent with regards to 
while the at least one wind turbine is in operation.
Takashi teaches while the at least one wind turbine is in operation (Page 2, line 19-22, “In summary, the present invention is an abnormality diagnosis device for a wind turbine generator, in which an output of a rotation detector that detects the rotation speed (i.e. when the wind turbine is running or active or in operation) of the wind turbine generator and an output of a generator for detecting the amount of power generation are added to the nacelle. A diagnosis unit that diagnoses an abnormality of the wind turbine generator based on an output of the yaw motion detection unit that detects the yaw motion.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the abnormality detection process while the turbine is in operation as taught by Takashi in view of Jammu for the purpose of introducing abnormality detection method without any interruption of operation. Therefore, this technique would facilitate smooth operation of turbine and reduce unnecessary shutdown of turbine to check abnormal situation and reduce operation cost.
  Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jammu in view of  Takashi in view of Altemark (US 20100179773 A1), (hereinafter Altemark).
Regarding Claim 4 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu is silent with regards to 
wherein the at least one wind turbine includes a plurality of wind turbines, and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines.  
Altemark  teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig1, line 1-4, “plurality of wind energy installations 11, 11a, 11b, 11c”), and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines (Para[0025], line 12-14, “ In addition, the logic module 27 compares the state data(i.e. operating condition) with an average value, which reflects the average state of wind energy installations (i.e. plurality of wind turbines) of this type in a corresponding operating state.”) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one wind turbine includes a plurality of wind turbines, and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines.
  Claims 10 ,12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Jammu in view Takashi and further  in view of Ikeda et al. (US 20150116131 A1) (hereinafter Ikeda).
Regarding Claim 10 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu further teaches  calculating an abnormality ( Para[0044],line 1-8, “fault”) of each of the plurality of wind turbines, based on the operating condition (Para[0044], line 1-2, “operational information) of each of the wind turbines (Fig 1, Para[0018], line 1-5 , “a wind farm 100 comprises multiple wind turbine”); 
 determining whether an abnormality ( Para[0044],line 1-8, “fault”) is present in each of the plurality of wind turbine (Fig 1, Para[0018], line 1-5 , “a wind farm 100 comprises multiple wind turbine”) .
Jammu is silent with regards to 
 calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines; 
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality, and 
wherein verifying of  the abnormality positive determination includes: 
 acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made, and
 making a first validity determination whether the abnormality positive determination is valid, based on the number of wind turbines that are determined to be abnormal based on the abnormality degree among the one or more other of the plurality of wind turbines.  
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ); 
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Par a[0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)and 
 if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as , and 
wherein verifying of  the abnormality positive determination (Steps showed in step 4, 5 and 6 ) includes: 
acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, indicating that the corresponding apparatus is in a condition with a higher degree (i.e. abnormality degree) of abnormality.
 making a first validity determination whether the abnormality positive determination is valid, based on wind turbines that are determined to be abnormal based on the abnormality degree (Para [0084], line 8-12, “When the measurement data falls between threshold value CT and threshold value WN (i.e. the abnormality degree) , a determination as to whether a diagnosis is to be made by a specialist can be made (i.e. a first validity determination) while observing the condition of each apparatus of wind turbine 10”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view  Jammu and Takashi for the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Altemark and Jammu. Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).
Regarding Claim 12 the combination of Jammu, Takashi, and Ikeda teaches the limitations of claim 10. 
Ikeda further teaches notifying that the abnormality is detected (Fig 6, block S41-“Display diagnostic results”) if the abnormality positive determination is determined (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the 
Ikeda does not explicitly teach that the positive determination is valid.
However as according to Para [0083] and [0084] a positive abnormality determination is detected and displayed as showed in Fig 6, it is very obvious for any ordinary skill of art to conclude that this determination is valid. In case of any invalid determination it would not be displayed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of notifying that the abnormality is detected if the abnormality positive determination is determined to be valid as taught by Ikeda in view of Jammu for the purpose of proper notification of abnormality detection. The technique notification for any valid abnormality will support prompt action and help to avoid unnecessary downtime of the turbine.
Regarding Claim 13 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes: 
Jammu is silent with regards to 
 calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines;
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
 If at least one of the plurality of wind turbines is determined not to have an abnormality, verifying an abnormality negative determination that the at least one of the plurality of wind turbines does not have an abnormality, and
 wherein the verifying of the abnormality negative determination includes:
 calculating a statistic of the abnormality degree of each of the plurality of wind turbines; 
 calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic; and 
  making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship.  
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine”)
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Para [0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)
if at least one of the plurality of wind turbines is determined not to have an abnormality ( Fig 6 , block 38 , “Determine diagnostic result as “GOOD” where diagnostic parameter value  is not higher than first threshold value)”), verifying an abnormality negative determination (Para[0094], line 6-8, “ displays the “GOOD” sign (i.e. negative determination )where the diagnostic result is other than above (i.e. not warning or attention for abnormal condition) that the at least one of the plurality of wind turbines does not have an abnormality, and
wherein the verifying of the abnormality negative determination includes:
calculating a statistic (Para[0078], line 8-12, “At the same time, data server 330 automatically generates a threshold value of the diagnostic parameter for each of the diagnostic operation conditions, through a statistical calculation of the diagnostic parameter stored in the storage unit (step S25).”) of the abnormality degree (Para[0082], line 2-5, “The average value of the plurality of diagnostic parameters is denoted as p^,, and the standard deviation is denoted as a0. For example, assume that a first threshold value CT is pQ+3a0, and a second threshold value WN is three times the first threshold value”. Based on Para[0083], this CT and WN are used to determine the abnormality degree ) of each of wind turbines; 
 calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic (Fig 6, Block 38 shows based on the statistically determined value CT and WN if the measured value does not exceed CT and WN then no abnormality present and turbine in GOOD state. So ; and 
  making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship (Para [0084], line 1-4, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower (i.e. relationship between CT and measurement) than threshold value CT (i.e. no abnormality), a specialist’s judgment (validity determination) is not required”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view of  Jammu and Takashi for the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Altemark and Jammu as this technique can be used to improve multiple turbine management . Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Jammu in view of Takashi and further in view of Parthasarathy et al. (US 20110313726 A1) (hereinafter Parthasarathy). 
Regarding Claim 3 the combination of Jammu and Takashi teaches the limitations of claim 1. 
 Jammu is silent with regards to 
 wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine.  
Parthasarathy teaches 
wherein the estimated value (Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading) is calculated by inputting the operating condition as an input parameter to a machine learning model ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”) of the wind turbine facility (Fig 9) or the at least one wind turbine.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine  
as taught by Parthasarathy in view of Altemark and Jammu for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of 
Regarding Claim 9 the combination of Jammu and Takashi teaches the limitations of claim 1. 
Jammu is silent with regards to 
 wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality.  
Parthasarathy teaches 
wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold (Fig 6, element 45, block 53) is determined to have an abnormality (Para [0017], line 8-15, “In some cases, simple scatter plot(s) and/or statistical threshold(s) may be used for comparison across wind turbines. An associative model (i.e. estimated value) that maps a correlation between the performance parameters of the wind turbines in a region may be provided. An anomaly may be detected if there is a break in the expected correlation, as actual performance parameters (i.e. actual value) deviate from the associative model estimate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality as taught by Parthasarathy in view of Altemark and Jammu for the purpose of better fault prediction. Therefore, this technique of using correlation coefficient can facilitate reduction in false fault prediction (Parthasarathy, Para [0017]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jammu in view of Takashi and further in view of Happy (WO 2009016020 A1) (hereinafter Happy) 
Regarding Claim 5 the combination of Jammu and Takashi teaches the limitations of claim 1. 
 Jammu further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), 
Jammu is silent with regards to 
wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines.  
Happy teaches 
 wherein the estimated value is obtained by applying statistical processing to the actual value acquired (Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual value.”) from each of the plurality of wind turbines (Page 1, Abstract line 1) 
. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the at least one wind turbine includes a plurality of wind turbines, and wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines as taught by Happy in view of Jammu for the purpose of prediction of failure with statistical analysis. Therefore, this technique of using statistical parameter of actual value facilitate the precise prediction of failure. (Happy, page 1, line 34-37)
Regarding Claim 6 the combination of Jammu, Takashi and Happy teaches the limitations of claim 5.
Happy further teaches
wherein the estimated value is an average of the actual value(Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual  value .”) acquired from each of the plurality of wind turbines ( Page 1, Abstract line 1) .
Examiner’s note
Claim11, 14-18, and 20  are rejected based on 112(a) as being dependent on independent claim 1 and 19. However below is the examiner’s statement considering these claims with respect to prior art.
Regarding claim 11 the closest prior art of record Jammu, Takashi and Ikeda teaches following 
Regarding claim 11, Jammu, Takashi and Ikeda teaches the method according to claim 10,
Ikeda further teaches wherein making of  the first validity determination includes determining that the abnormality positive determination (Para [0083] and Para [0084] ,
However the prior art alone or in combination fails to anticipate or render obvious the method according to claim 10, wherein abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 14 -16 the closest prior art of record Jammu, Takashi and Ikeda teaches following 
 Jammu, Takashi and Ikeda teaches the method according to claim 13.
Ikeda further teaches 
 issuing notification if the abnormality negative determination (Fig 6, Block S41, when display is GOOD)
abnormality degree of wind turbines (Para [0083],).  
a deviation between the abnormality degrees of each wind turbine (Para [0084])
However the prior art alone or in combination fails to anticipate or render obvious the method according to claim 13, 
Claim 14: further comprising issuing notification if the abnormality negative determination is determined to be invalid.  
Claim 15: wherein the statistic is an average of the abnormality degree of the plurality of wind turbines.  
Claim 16: wherein the relationship is a deviation between the abnormality degree of each wind turbine and the statistic
 in combination with the rest of the claim limitations as claimed and defined by applicant (non-teaching part showed in bold).
Regarding claim 17 Jammu, Takashi and Ikeda teaches the method according to claim 13, 
However the prior art alone or in combination fails to anticipate or render obvious
 the method according to claim 13, wherein the step of making of the second validity determination includes determining that each wind turbine is abnormal if the relationship is not less than a second verification threshold, and determining that each wind turbine is normal if the relationship is less than the second verification threshold in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 18 and 20 the closest prior art of record Jammu, Takashi and Ikeda teaches following 
Regarding claim 18 Jammu teaches the method according to claim 1
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes.
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para ; 
 if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, indicating that the corresponding apparatus is in a condition with a higher degree (i.e. abnormality degree) 
However the prior art alone or in combination fails to anticipate or render obvious  the method according to claim 1, wherein the method further includes: if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality  in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 20 Jammu and Takashi teaches the method according to claim 1
Jammu further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes.
wherein (Para [0030])
Ikeda teaches 
Calculating   an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ; 
if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition, (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and 
However the prior art alone or in combination fails to anticipate or render obvious the  device according to claim 19,wherein the verification part is further configured to, if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality  
in combination with the rest of the claim limitations as claimed and defined by applicant.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Wassink et al. (US 20210047996 A1) (Fig 1B, 2 and 3) - The prior art is not used for rejection due to non-qualifying date.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


AEYSHA SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862